Order entered July 25, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-09-01377-CV

                   DARLENE C. BALISTRERI-AMRHEIN, Appellant

                                             V.

              AHI & INSPECTOR AARON D. MILLER, ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01145-2008

                                         ORDER
       The Court has before it appellants’ July 11, 2013 “motion for reconsideration and good

cause reasons of July 1, 2013 order.” The Court DENIES the motion.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE